                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 October 24, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           §   MAG. JUDGE NO. 2:19-MJ-4005
                                              §
GREGORY EDWIN REED                            §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). Detention of the defendant pending trial in this case is necessary

because there is a serious risk that the defendant will not appear.

       The evidence against the defendant meets the probable cause standard and the

weight of the evidence is strong. Further, the defendant was released on bond for a

felony offense at the time of the commission of the instant offense. Therefore, it appears

the defendant was either unable or unwilling to comply with conditions of release.

Additionally, the defendant has a significant substance abuse problem and a lengthy

criminal history.    The defendant is a poor candidate for bond. The findings and

conclusions contained in the Pretrial Services Report are adopted.

       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

1/2
attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

       ORDERED this 24th day of October 2019.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
